Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
No new ground(s) of rejection are presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 103
Claims 1-3 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwiener (U.S. Pat. No. 5,126,170) in view of Asahina (US 2009/0239998 A1).
Regarding Claims 1, 3, and 10, Zwiener teaches coating compositions comprising polyisocyanate component and aspartic acid ester compound of Formula (I) (Abstract) and describes several embodiments where the aspartic acid ester is consistent with the generic fomula claimed (Col. 7, Line 35 to Col. 8, Line 55). For instance, Zwiener teaches ester derived from 1-amino-3,3,5-trimethyl-5-aminomethylcycohexane and maleic acid diethylester (Col. 7, Lines 35-41), equivalent to Formula (I) of claim 1 where X = n-valent organic group, R1=R2= ethyl, and n=3. Zwiener
Asahina is directed toward polyisocyanate compositions for use within coating compositions (Abstract; ¶ 1-17). Asahina teaches the polyisocyanate compositions provide good compatibility with solvents and physical properties such as weather resistance (¶ 1). It would have been obvious to one of ordinary skill in the art to utilize the polyisocyanate compositions of Asahina within the coating compositions of Zwiener because doing so would provide good compatibility with solvents and physical properties such as weather resistance as taught by Asahina. 
Asahina teaches the polyisocyanate compositions have 1-30 mol% of allophanate groups (“D” and Formula (V) of claim 1) relative to the sum of allophanate groups and isocyanurate groups (“A” and Formula (II) of claim 1) (¶ 16). Asahina teaches less than 2 mol% of uretdione groups (“C” and Formula (IV) of claim 1) relative to the sum of uretdione and isocyanurate groups (¶ 17). Given the description of ¶ 16, Asahina implicitly describes 70-99 mol% of isocyanurate groups relative to allophanate+isocyanurate groups. 
Thus, Asahina expressly teaches molar ranges for all moieties with the exception of “B” (iminooxadiazinedione groups) and “E” (biuret groups). However, it is noted “B” and “E” are absent or are present in impurity levels within the claims (see “0 to 0.4” and “0 to 0.05” of claims 3 and 1 respectively). In comparing the preparation method of Asahina with what is described by the instant specification, it is noted Asahina teaches the trimerization of hexamethylene diisocyanate with monoalcohol (e.g. isobutanol) in the presence of ammonium catalyst (¶ 99-102; Table 1) whereas the specification also trimerizes hexamethylene diisocyanate with monoalcohol (e.g. isobutanol) in the presence of ammonium catalyst and indicates “b” and “e” ratios of Asahina describes a substantially similar, if not identical, protocol in obtaining trimerized polyisocyanates, it is concluded the polyisocyanate mixtures of Asahina necessarily exhibit zero or impurity levels of “B” and “E” in the absence of evidence to the contrary. Accordingly, the polyisocyanate compositions of Asahina are seen to exhibit overlapping x, b, c, d, and e molar ratios. For instance, Example 4 of Asahina has D / A+D = 0.124 and C / A+D = 0.003 (Table 1; using the terminology of the instant claims). Should B and E be approximately zero, x would be approximately 0.124, d would be approximately 0.124, e would be approximately zero, b would be approximately zero, and c would be approximately 0.003.  It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Asahina suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Asahina. See MPEP 2123.
Regarding Claim 2, although Asahina does not describe a particular quantity of uretone imino groups, it is again noted Asahina teaches the trimerization of hexamethylene diisocyanate with monoalcohol (e.g. isobutanol) in the presence of ammonium catalyst (¶ 99-102; Table 1) whereas the specification also trimerizes hexamethylene diisocyanate with monoalcohol (e.g. isobutanol) in the presence of ammonium catalyst (see ¶ 172-173 and Table 5 with respect to Examples 1-4 and 1-5). Since Asahina describes a substantially similar, if not identical, protocol in obtaining trimerized polyisocyanates, it is concluded the polyisocyanate mixtures of Asahina 
Regarding Claim 8, Asahina teaches viscosities ranging from 500-1,500 (Abstract), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Asahina suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Asahina. See MPEP 2123.
Regarding Claim 9, Zwiener teaches the equivalent ratio between isocyanate groups to isocyanate-reactive groups preferably ranges from 0.8:1 to 2:1 (Col. 5, Lines 60-65), which is within the range claimed. 
Regarding Claims 11 and 12, Zwiener teaches coating films and coated articles (Col. 6, Lines 45-68). 
 Claims 1-3 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwiener (U.S. Pat. No. 5,126,170) in view of Yamauchi (WO2016/035887 A1). As the cited WO document is in a non-English language, the English equivalent, US 2017/0253688 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claims 1 and 10, Zwiener teaches coating compositions comprising polyisocyanate component and aspartic acid ester compound of Formula (I) (Abstract) and describes several embodiments where the aspartic acid ester is consistent with the Zwiener teaches ester derived from 1-amino-3,3,5-trimethyl-5-aminomethylcycohexane and maleic acid diethylester (Col. 7, Lines 35-41), equivalent to Formula (I) of claim 1 where X = n-valent organic group, R1=R2= ethyl, and n=3. Zwiener differs from the subject matter claimed in that the particular polyisocyanate composition of the claims is not described.
Yamauchi teaches polyisocyanate compositions for use within coating compositions (Abstract; ¶ 1-12). Yamauchi teaches the polyisocyanate compositions are low viscosity, are excellent in storage stability and humidity stability, and are capable for forming coating films excellent in adhesiveness (¶ 12). It would have been obvious to one of ordinary skill in the art to utilize the polyisocyanate compositions of Yamauchi within the compositions of Zwiener because doing so would give polyisocyanates that are low viscosity, are excellent in storage stability and humidity stability, and are capable for forming coating films excellent in adhesiveness as taught by Yamauchi. 
Yamauchi teaches, relative to the molar amount of isocyanurate groups, the polyisocyanate compositions can comprise 0.0010 to 0.0050 of uretone imine groups (“F” of the present claims), 0.00050 to 0.30 of iminooxadiazinedione groups (“B” of the present claims), 0.010 to 0.50 of uretdione groups (“C” of the claims), and 0.010 to 0.20 of allophonate groups (“D” of the claims) (¶ 16, 37, 49). Yamauchi teaches an embodiment in Example 2 of Table 1 where the molar quantity of (B+C+D) / (A+B+C+D) = (0.0055+0.320+0.230) / (1+0.0055+0.320+0.230) = 0.357  and D / (A+B+C+D) = (0.230) / (1+0.0055+0.320+0.230) = 0.148 (Table 1; note Yamauchi’s A, B, C, D, and E 
Yamauchi teaches molar ratios for all groups except for “E” (biuret groups). However, it is noted “E” is absent or are present in impurity levels (see “0 to 0.05” of claim 1). In comparing the preparation method of Yamauchi with what is described by the instant specification, it is noted Yamauchi teaches the trimerization of hexamethylene diisocyanate with monoalcohol (e.g. isobutanol) in the presence of ammonium catalyst (¶ 99-102; Table 1) whereas the specification also trimerizes hexamethylene diisocyanate with monoalcohol (e.g. isobutanol) in the presence of ammonium catalyst and indicates “e” ratios of approximately zero are obtained (see ¶ 172-173 and Table 5 with respect to Examples 1-4 and 1-5). Since Yamauchi describes a substantially similar, if not identical, protocol in obtaining trimerized polyisocyanates, it is concluded the polyisocyanate mixtures of Yamauchi necessarily exhibit zero or impurity levels of “E” and e molar ratios at or close to zero in the absence of evidence to the contrary. 
Regarding Claim 2, Example 2 of Yamauchi exhibits D / (A+B+C+D) = (0.230) / (1+0.0055+0.320+0.230) = 0.148 and F / (A+B+C+D) = (0.0026) / (1+0.0055+0.320+0.230) = 0.002 (Table 1; note Yamauchi’s A, B, C, D, and E variables are defined differently at ¶ 166 than what is set forth within the present claims). 
Regarding Claim 3, Example 2 of Yamauchi exhibits D / (A+B+C+D) = (0.230) / (1+0.0055+0.320+0.230) = 0.148, B / (A+B+C+D) = (0.0055) / (1+0.0055+0.320+0.230) = 0.004, and C / (A+B+C+D) = (0.370) / (1+0.0055+0.320+0.230) = 0.237 (Table 1; note Yamauchi’s A, B, C, D, and E variables are defined differently at ¶ 166 than what is set forth within the present claims).
Regarding Claim 8, Yamauchi teaches preferred viscosities ranging from 100 to 1000 mPas (¶ 53).
 Regarding Claim 9, Zwiener teaches the equivalent ratio between isocyanate groups to isocyanate-reactive groups preferably ranges from 0.8:1 to 2:1 (Col. 5, Lines 60-65), which is within the range claimed. 
Regarding Claims 11 and 12, Zwiener teaches coating films and coated articles (Col. 6, Lines 45-68).
Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive.
Applicant acknowledges the Asahina and Yamauchi references provide express teachings that the polyisocyanates at issue are known to procure various advantages, including good weather resistance or humidity stability respectively. 
With respect to weather resistance, Applicant argues Zwiener already describes coatings having “weather resistance” and thus, there would be no reason to combine the references. The Examiner disagrees. One of ordinary skill would readily understand there can be varying degrees of “weather resistance”. Thus, in seeking to further improve the weather resistance of Zwiener’s coatings, one of ordinary skill would find sufficient motivation to utilize the polyisocyanates of Asahinia within the compositions of Zwiener. The fact that Zwiener expressly teaches a desire for coatings with weather resistance actually presents further motivation to combine with Asahina since, as Asahina’s polyisocyanates are expressly taught to procure enhanced weather resistance.  
Applicant also argues Zwiener does not indicate a desire for storage stability and thus, one would not find motivation to combine Zwiener with Yamauchi. This is not found persuasive. The Examiner remains of the position that Yamauchi’s express teachings of the polyisocyanates having excellent storage stability constitutes sufficient motivation to support the combination of references. The notion that Zwiener allegedly does not discuss storage stability does not negate that one of ordinary skill would look to the teachings of Yamauchi for the purpose of improving the characteristics of Zwiener’s coating compositions, inclusive of isocyanate storage stability. Applicant has failed to draw the Examiner’s attention to any express teaching within Zwiener that concerning a requirement to use non-storage stable isocyanates.
Applicant further argues that Zwiener makes no reference to the viscosity of the polyisocyanate component and urges, with respect to the polyisocyanates used within his examples, “it is entirely reasonable to conclude that those viscosities were precisely what Zwiener intended”. Applicant’s speculations concerning Zwiener’s intent concerning polyisocyanate viscosity are unpersuasive absent an express requirement within Zwiener concerning viscosity. The Examiner remains of the position that the express teachings of Yamauchi constitute sufficient motivation to support the combination of references.  The notion that Zwiener allegedly does not discuss polyisocyanate viscosity does not negate that one of ordinary skill would look to the teachings of Yamauchi for the purpose of improving the characteristics of Zwiener
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Notably, the rejections of record take into account only knowledge which was within the level of ordinary skill at the time of the claimed invention was made and does not include knowledge gleaned only from the applicant’s disclosure. Therefore, such a reconstruction is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.